DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2. 	This office action is in response to applicant's Arguments/Remarks filed 06/02/2022. Claims 1-10 and 12-20 are pending, and claims 11 and 21 are cancelled. 

Response to Arguments
3.	Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Regarding the amended claim 1, applicant argues that Ahn does not disclose or suggest: a support frame coupled to a rear side of the third region of the flexible display unit and being bendable according to deformation of the third region of the flexible display unit, wherein the support frame includes a plurality of grooves in a rear side of the support frame, and wherein the plurality of grooves extend in a third direction that is different from the first and second directions. However, the examiner respectfully disagrees. Upon further consideration, a new ground of rejection using the cited references will be provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 10, 12,13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Pub. # US 2016/0143131 A1).
Regarding claim 1, Ahn discloses a mobile terminal  (figures 1, 5-6 and 9-10, a  mobile display device) comprising: a first frame (figure 1, a first plate 301; paragraphs 0066); a second frame slidably-movable with respect to the first frame in a first direction or in a second direction opposite to the first direction (figure 1, a connecting portion 303; 0066-0067 and 0080, “… During the extension and retraction of the flexible display panel 200, the first plate 301 and the second plate 302 are slid in conjunction with the flexible display panel 200 and the connecting portion 303 is deformed and thus the position of the bending portion covering the curved portion 101 is changed.”. The second frame (i.e., the connecting portion 303) slidably-movable with respect to the first frame (i.e., the first plate 301) in a first direction (arrow A) or in a second direction(arrow B) opposite to the first direction); a slide frame placed at a rear side of the second frame (figure 1, a second plate 302; paragraphs 0066-0067, During the retraction of the flexible display panel 200, the second plate 302 is placed at a rear side of the second frame (i.e., the connecting portion 303), and slidably movable with respect to the second frame at the rear side of the second frame according to whether the second frame slides in the first direction or in the second direction (paragraphs 0066-0067, the second plate 302 slidably movable with respect to the second frame (i.e., first plate 301) at the rear side of the second frame according to whether the second frame slides in the first direction or in the second directionand 0066, “…in the closed state, the portion defined as the bending portion 220 and the portion defined as the flat portion 222 are deformed during the extension and retraction and unfolded to be flattened or curved to correspond to the curved portion 101. ”) and connects a front portion of the flexible display unit placed at a front side of the mobile terminal and a rear portion of the flexible display unit placed at a rear portion of the mobile terminal (see figure 5 and 6, the flat portion 221, the flat portion 222 and  the bending portion 220 of the flexible display unit; paragraphs 0056, the third region(i.e., the bending portion 220 of display unit) connects a front portion (i.e., the flat portion 221) of the flexible display unit placed at a front side of the mobile display device and a rear portion (i.e., the flat portion 222 ) of the flexible display unit placed at a rear portion of the mobile display device). “…The flexible display panel 200 includes a bending portion 220, a first flat portion 221 connected to one side of the bending portion 220, and a second flat portion 222 connected to the other side of the bending portion 220.”); a driving unit (figure 1, a sliding member 400) providing a force to control a slide movement of the second frame (paragraph 0070, “…The sliding member 400 …controls the extension and retraction of the flexible display panel 200 so that the first flat portion 221 and the second flat portion 222 in opposing directions by the same distance.”); a linear guide (figure 1, a guide protrusion 104) positioned between the first frame and the second frame (paragraphs 0067-0068, the linear guide (i.e., the guide protrusion 104) is positioned between the first frame (i.e., the first plate 301)  and the second frame (i.e., the second plate 302)), wherein the linear guide guides a movement of the second frame in the first direction or in the second direction (figures 5-6 and 9-10, close and open state of the display  10; paragraphs 0070, 0072 and 0075), a support frame (figure 1, a guide member 300) coupled to a rear side of the third region of the flexible display unit (paragraphs 0063-0064, “…the guide member 300 is fixed to the inside of the flexible display panel 200 to guide the extension and retraction (opening and closing operation) according to the length direction of the flexible display panel 200.” The guide member 300 supporters the  flexible display panel 200 to open and close. and a connecting portion 303  of the support frame (i.e., the guide member 300) is coupled to a rear side of the third region (i.e., the bending portion 220) of the flexible display 200) and being bendable according to deformation of the third region of the flexible display unit (paragraphs 0062-0063),  wherein the support frame includes  a plurality of grooves in a rear side of the support frame (see paragraphs 0048 and 0070, “…a sliding member 400 connected to the housing 100” and (figure 4, a first gear 431 and a second gear 432; paragraph 0072, the housing 100 includes a plurality of grooves (i.e., grooves of gears 431-432) in a rear side of the support frame(i.e., the housing 100). The plurality of grooves (i.e.,  a first gear 431 and a second gear 432in the sliding member 400) are in a rear side of the support frame (i.e., the guide member 300)), and wherein the plurality of grooves extend in a third direction that is different from the first and second directions (see figure 4, the gears 430 and 432) except  for a mobile terminal. However, a display device is provided on surface of a mobile terminals are well known in the art. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Ana, which is the slide and roll display device could be applicable to the mobile terminal. 
    Regarding claim 2, and as applied to the claim 1 above, Ahn further discloses wherein the linear guide is one of a pair of linear guides respectively disposed at each end of each of the first frame and the second frame in a third direction (figure 4,  the first shaft 410 and second shaft 4420; paragraphs 0073 and 0075,  “…the first fixing portion 411 fixed to the first plate 301 and the second fixing portion 421 fixed to the second plate 302”). 

Regarding claim 3, and as applied to the claim 1 above, Ahn further discloses wherein the linear guide includes: a guide rail (figure 4, a first shaft 410 and a second shaft 420 ) coupled to one of the first frame or the second frame and extendable in the first direction (paragraphs 0073 and 0075 and 0082-0083,  a first fixing portion 411 of the  first shaft 410 is to the first plate 301 and  a second fixing portion 421 of the second shaft 420 is fixed to the second plate 302); and a guide block  (figure 4, items  430-432) coupled to another of the first frame or the second frame (figures 7-8 and 9, gears 431-432) and comprising a guide groove for inserting the guide rail in the guide block (see figures7-8 and 9, grooves of gears 431-432) , wherein the guide rail has a plurality of screw holes for coupling with the one of the first frame or the second frame (figure 4, a plurality of pins holes; paragraphs 0073-0074).  

Regarding claim 10, and as applied to the claim 1 above, Ahn further discloses a display flexible substrate extendable from an end of the second region of the flexible display unit (figure 3, a flexible substrate 201 of the flexible display panel 200; paragraphs 0051 and 0059); and a main board mounted on the first frame, wherein the display flexible substrate is rolled on a roller and fastened to the main board. (figures 1 and 3, a printed circuit board 230; paragraph 0065, **the printed circuit board 230 is connected to an edge of the second flat portion 222 and the printed circuit board 230 is mounted on the first frame (i.e., the first plate 301)).

Regarding claim 12, and as applied to the claim 1 above, Ahn further discloses wherein the first frame further includes a first front portion positioned on a rear side of the first region of the flexible display unit (paragraph 0063, “…a first plate 301 fixed to the first flat portion 221”), and 4 Docket No. 2060-5929wherein the support frame has a thickness corresponding to a thickness of the first front portion (paragraphs 0046 and 0067, “...third flat portion 102 is positioned inside the first plate 301”. The support frame (i.e., the third flat portion 102 of hosing 100) has a thickness corresponding to a thickness of the first front portion (i.e., the first plate 301)).

Regarding claim 13, and as applied to the claim 1 above, Ahn further discloses wherein a moving distance in the first direction of the second frame with respect to the first frame is equal to a moving distance in the first direction of the slide frame with respect to the second frame (paragraph 0088).  

Regarding claim 15, and as applied to the claim 1 above, Ahn further discloses wherein the second frame further includes: a side frame located at an end of the second frame in the first direction and covering at least a portion of the third region of the flexible display unit (figure 1, a guide protrusion 104; paragraph 0068).  

Regarding claim 16, and as applied to the claim 1 above, Ahn further discloses wherein the driving unit is configured to move the second frame in the first direction to switch the mobile terminal from a first state to a second state or move the second frame in the second direction to switch the mobile terminal from the second state to the first state (paragraphs 0070, 0088 and 0090).

Regarding claim 17, and as applied to the claim 16 above, Ahn further discloses wherein the first region is coupled to the front side of the first frame in both the first state and the second state (see figures 5 and 9, the flat portion 221 of the flexible display; paragraphs 0058 and 0088).  

Regarding claim 18, and as applied to the claim 17 above, Ahn further discloses wherein the second region is coupled to the rear side of the slide frame such that the first region and the second region face opposite sides of the 

Regarding claim 19, and as applied to the claim 18 above, Ahn further discloses wherein the third region is positioned between the first region and the second region and the curved portion of the third region is rolled in the second frame in both the first state and the second state (see figure 1, the bending portion 220 of the flexible display panel; paragraphs 0056 and 0063, the third region (i.e., the bending portion 220) is positioned between the first region (i.e., the first flat portion 221) and the second region (i.e., the second flat portion 222) and curved).  

Regarding claim 20, and as applied to the claim 1 above, Ahn further discloses wherein the slide frame is always placed at the rear side of the second frame whether or not the side frame slidably moves with respect to the second frame at the rear side of the second frame (see figure 1, the second plate 302; paragraphs 0063 and 0065).  

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Pub. # US 2016/0143131 A1) in view of Lee et al (U.S. Patent Pub. # US 2006/0068859 A1).
	Regarding claim 5, and as applied to the claim 1 above, Ahn does not explicitly disclose wherein the driving unit includes: a motor coupled to the first frame; a planetary gear connected to the motor; a pinion gear for receiving a force through the planetary gear; and a rack gear fastened to the second frame and extendable in the first direction, wherein the rack gear is engaged with the pinion gear to convert a rotational force of the pinion gear into a linear motion.
Lee et al discloses a driving unit (figure 7, a driving unit 300) includes: a motor coupled to the first frame (i.e., a motor 340); a planetary gear (i.e., a pinion 360) connected to the motor; a pinion gear for receiving a force through the planetary gear (paragraphs 0050-0055); and a rack gear (i.e., a rack gear 410) fastened to the second frame and extendable in the first direction, wherein the rack gear is engaged with the pinion gear to convert a rotational force of the pinion gear into a linear motion (figures 4-6, paragraphs 0049-, 0067-0071).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ahn in view of the teachings of Lee et al to incorporate a driving unit includes: a motor coupled to the first frame; a planetary gear connected to the motor; a pinion gear for receiving a force through the planetary gear; and a rack gear fastened to the second frame and extendable in the first direction, wherein the rack gear is engaged with the pinion gear to convert a rotational force of the pinion gear into a linear motion in order to provide a slide type communication terminal designed to smoothly slide as taught by Lee et al (paragraph 0028).

6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Pub. # US 2016/0143131 A1) in view of Cheng (U.S. Patent Pub. # US 2018/0196560 A1).
Regarding claim 6, and as applied to the claim 1 above, Ahn further discloses wherein a first end of the flexible display unit forms a curved side in the second direction (figure 1, a bending portion 220 of the flexible display unit; paragraphs 0063-0064), wherein the first frame further includes: a curved side bracket for supporting a rear side of the first end of the flexible display unit (figure 1, a connecting portion 303; paragraph 0064).
Ahn does not explicitly disclose a display decor opposite to the curved side bracket and covering a front side of the first end of the flexible display unit.  0055
Cheng disclose a display decor is covering a front side of a first end of a flexible display unit (figure 3, a decoration enclosure 18; paragraph 0033).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display decor in the display device of Cheng in to opposite to the curved side bracket and covering a front side of the first end of the flexible display unit of Ahn in order to allow a user comfortably hold the display device in hand as taught by Cheng (paragraph 0062).

7.	Claims 7, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Patent Pub. # US 2016/0143131 A1) in view of Jung et al (U.S. Patent Pub. # US 2017/0033797 A1).
Regarding claim 7, and as applied to the claim 1 above, Ahn further discloses wherein the first frame includes: a first front portion to be coupled with the first region of the flexible display unit (figure 1, a first front portion of the first plate 301; paragraph 0065); and 3 Docket No. 2060-5929a first rear portion spaced apart from the first front portion in a rearward direction (figure 1, a rear portion of the first plate 301; paragraphs 0065 and 0067), wherein the second frame includes: a second front portion positioned at a rear side of the first front portion (figure 1, a front portion of the first plate 302; paragraph 0065, the front portion of the second plate 302 is positioned at a rear side of the first front portion (i.e., the first plate 301) ); and a second rear portion for covering a portion of a rear side of the first rear portion (see figure 1, the second plate 302).
Ahn does not disclose wherein the mobile terminal further includes an optical component disposed at an exposed rear portion of the first rear portion.  
Jung discloses a mobile terminal includes an optical component disposed at an exposed rear portion of the first rear portion (figures 1B-2 and 3A, 2H1 and 2H2 paragraph 0078).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Ahn in view of the teachings of Gung al to incorporate an optical component disposed at an exposed rear portion of the first rear portion in order to allow a user to conveniently use a camera while the electronic device/ mobile terminal in certain mode.

Regarding claim 9, Ahn in view of Jung discloses the apparatus of claim 7.  Ahn further discloses wherein the slide frame is slidably coupled to a rear side of the second rear portion in the first direction (paragraph 0063, the slide frame (i.e., the second plate 302)  is coupled to a rear side of the second rear portion (i.e., the connecting portion 303)) , and wherein the second frame further includes a rear side cover for covering the slide frame and a portion of the flexible display unit positioned on the second rear portion (figure 1, a fourth flat portion 103;  paragraph 0063, the second frame (i.e., the second plate 302) further includes a rear side cover (i.e., the fourth flat portion 103)  for covering the slide frame and a portion of the flexible display unit positioned on the second rear portion).  

Regarding claim 14, and as applied to the claim 1 above, Although Ahn does not explicitly disclose wherein the first frame includes an exposed rear portion not covered by overlapping the flexible display unit, Ahn suggests “…the invention is … intended to cover various modifications and equivalent arrangements included” (paragraph 0092). Since Ahn teaches the invention is … intended to cover various modifications, it would have been obvious to one ordinary skill in the art the first frame of Ahn includes an exposed rear portion not covered by overlapping the flexible display unit by design preference.  Ahn does not explicitly disclose wherein the mobile terminal further includes a camera positioned at the exposed rear portion. 
 Jung discloses a mobile terminal further includes a camera positioned at the exposed rear portion (figures 1B-2 and 3A, 2H1 and 2H2 paragraph 0078).
	Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify Ahn in view of the teachings of Gung al to incorporate a camera disposed at the exposed rear portion in order to allow a user to conveniently use a camera while the electronic device/ mobile terminal in certain mode.

Allowable Subject Matter
8.	Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649